DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2162878 to Williams (“Williams”).
Regarding claim 1, Williams discloses a cap (Fig. 1) comprising a sloping face (a), a rear 32 and a core space installation tab 18, 30, wherein the sloping face (a) slopes downwardly away from the rear 32 of the cap.
Regarding claim 2, Williams discloses that the face comprises a grip (defined by 28, 34, and 36).
Regarding claim 3, Williams discloses that the grip further comprises an upper edge 26, and a recess area (recess defined by surfaces 36 and 22).  
Regarding claim 4, Williams discloses the face further comprises a lower sloped face 22 and lower edge 14 below the grip.
Regarding claim 5, Williams discloses a plurality of core space installation tabs 18, 30.
Regarding claim 6, Williams discloses a hollow interior.
Regarding claim 7, Williams discloses a plurality of core space installation tabs 18, 30.
Regarding claim 8, Williams discloses a hollow interior. 
Regarding claim 11, Williams in discloses a cap (Fig. 1) for use for a concrete masonry unit comprising a face (a), a rear 32 and a core space installation tab 18, 30, a lower sloped face 22 and a lower edge 14, wherein the face further comprises a grip (defined by 28, 34, 36), the lower sloped face 22 and lower edge 14 10are below the grip and wherein the sloping face 22 slopes downwardly away from the rear 32 of the cap.
Regarding claim 12, Williams discloses a plurality of core space installation tabs 18, 30.
Regarding claim 13, Williams discloses a hollow interior.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Regarding claims 9, 10, 14, and 15, Williams does not disclose that the cap is made of PA(nylon), high density polyethylene (HDPE), polyethylene terephthalate (PET or PETE) or polyvinyl chloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time of invention to use  nylon, HDPE, PET PETE, or PVC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 	
Regarding claim 16, Williams discloses a plurality of core space installation tabs 18, 30.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Annotated Figure 

    PNG
    media_image1.png
    467
    577
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633